Citation Nr: 0603865	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  96-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of an upper 
back injury, claimed as fibromyositis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from June and September 1995 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Due to the veteran's change in residence, this case 
has been transferred to the RO in North Little Rock, 
Arkansas, which now has jurisdiction.  

In July 1997 and September 2004, the Board remanded this case 
to the RO for additional development and adjudication.  This 
having been completed, the matter is again before the Board.  

Finally, the Board notes that subsequent to the October 2005 
Supplemental Statement of the Case, the veteran submitted 
additional evidence, most of which was accompanied by a 
waiver of RO consideration.  The additional evidence that was 
accompanied by the RO waiver will be considered by the Board 
in consideration of the claim.  The remaining evidence is 
redundant of evidence currently in the veteran's claims file.  
A remand to the RO for consideration of this evidence is 
therefore unnecessary.


FINDINGS OF FACT

The veteran's upper back disability, claimed as 
fibromyositis, is not related to a disease or injury in 
service. 


CONCLUSION OF LAW

An upper back disability, claimed as fibromyositis, was not 
incurred in or aggravated by active military service, and any 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, by way of letters dated in November 2004 and 
January 2005, the veteran was furnished notice of the type of 
evidence needed in order to substantiate her claim of service 
connection, as well as the type of evidence VA would assist 
her in obtaining.  The appellant was informed of her 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The appellant was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  The appellant was also 
informed that she should send to VA evidence in her 
possession that pertains to her claim.

In addition, by way of rating decisions dated in June and 
September 1995, a Statement of the Case dated in September 
1995, and Supplemental Statements of the Case dated in 
October 1998, July and October 1999, April 2000, June 2002, 
July and September  2003, and October 2005, the RO advised 
the appellant and her representative of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the denial 
of the claim.  These documents, when considered together with 
RO's VCAA and development letters, also provided the 
appellant and her representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the appellant's claim, and also specifically 
informed the appellant of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
October 2005 Supplemental Statement of the Case, and prior to 
the transfer and certification of the appellant's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant and 
her representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, post-service medical treatment records and VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
the Board notes that this matter was previously remanded for 
additional development to include a VA examination in 
connection with the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for residuals of an 
upper back injury, claimed as fibromyositis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having back 
pain, symptomatology relating to myofascial pain 
syndrome/myofibrosis and shoulder girdle pain syndrome. The 
veteran has also been diagnosed with fibromyalgia.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  

Here, the veteran contends that, while she was in the 
service, she pulled a large trash can over and that this 
event caused significant pain across her thoracic spine.  The 
veteran's service medical records reflect that she was seen 
in basic training for upper and lower back pain.  One 
treatment note in March 1980 indicated normal back 
examination.  The veteran was put on a physical activity 
profile in March 1980 and was discharged from the military 
prior to completing basic training.  The reasons for the 
discharge included failure to participate in training, 
excessive sick calls and appointments, and family problems.

Since service, the veteran states that she has continued pain 
particularly in her thoracic area and her arms.  She 
indicates that she has poor sleep, has significant  fatigue, 
and cannot hold down a job.  

In order to determine whether the veteran's current problems 
are related to her military service, the veteran has been 
afforded multiple VA examinations.  In March 2003, the 
veteran was provided an orthopedic examination in connection 
with her claim.  The examiner indicated that the veteran's 
claims file was reviewed and noted the reported injury as a 
result of kitchen duty in the service.  The veteran 
complained of pain between the shoulder blades which spread 
to her lower back.  The veteran also reported poor sleep, 
having to change positions frequently, and reported waking 
with paralyzing pain.  The examiner also noted that the 
veteran had been previously diagnosed with acromioclavicular 
arthrosis and rotator cuff tear, and was noted to have had 
multiple surgical procedures associated with nerve 
impingement of the radial nerve in her right arm.  Finally, 
the examiner noted previous diagnoses of  reflex sympathetic 
dystrophy and fibromyalgia.  After an extensive examination, 
the examiner stated that he failed to find any objective 
evidence suggestive of significant musculoskeletal pathology.  
The examiner then defined fibromyalgia, noting that there are 
assertive specific criteria by which to make such a 
diagnosis.  The examiner concluded, however, that in his 
personal medical opinion the veteran was exhibiting 
subjective symptoms not substantiated by objective findings 
and that she also appeared to magnify her subjective 
symptoms.  No organic cause for the veteran's subjective 
complaints were found, and the examiner then stated that he 
could not relate her complaints to her in service upper back 
injury.

In January 2005, the veteran was again afforded a VA 
examination in connection with her claim.  The veteran's 
medical history was again noted.  The examiner found that, 
clinically, the veteran had fibromyalgia characterized by 
chronic widespread musculoskeletal pain, fatigue, sleep 
disturbance without identifiable objective evidence of 
alternate causes.  The examiner noted that fibromyalgia by 
definition has no objective findings to support the 
diagnosis, and is a diagnosis of exclusion that could be 
precipitated by any number of events, including the injury in 
basic training.  The examiner, however, did not opine 
regarding whether the veteran's condition was in fact brought 
on by her service.

Finally, in October 2005, the veteran was again seen by VA in 
connection with her condition.  Again, the veteran's file was 
examined in connection with the examination and the veteran's 
medical history was noted.  The veteran was given a physical 
examination and x-rays revealed early degenerative disc 
disease of the thoracic spine.  The veteran was diagnosed 
with chronic spinal sprain, mild, cervical degenerative disc 
disease at C5-C6, thoracic mild multilevel degenerative disc 
disease, and lumbar L5-S1 degenerative disc disease.  The 
examiner then noted that he reviewed previous studies, 
including bone scan, MRI and x-ray reports, and including the 
evaluations from the rheumatologist and orthopedic surgeon, 
and concluded that, in his opinion, the veteran's complaints 
are less likely than not caused by the injury in service.  He 
went further to state that "I do not find organic cause 
other than normal age and changes in the patient's entire 
spine to substantiate her complaints of pain that she 
outlined to me today."

The Board finds that the evidence of record is against a 
finding that the veteran's current upper back disability, 
claimed as fibromyositis, is related to an injury in service.  
While the veteran's records do indicate complaints of pain in 
service, the March 2003 and October 2005 VA examiners stated 
respectively that her complaints could not be related to her 
in service upper back injury, and that the veteran's 
complaints are less likely than not caused by the injury in 
service and that normal age and changes in the veteran's 
entire spine were organic causes of her complaints of pain.  
While the January 2005 examiner diagnosed the veteran with 
fibromyalgia and noted that it could have been precipitated 
by the injury in basic training, among other possible events, 
the examiner did not specifically opine regarding whether the 
veteran's condition was in fact brought on by her service.  
And in this regard, the Board also notes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition "could" have been be precipitated 
the injury in basic training, are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102 
(2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim). 

While the veteran may feel that her condition is related to 
her service, the Board notes that, as a layperson, she is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking the veteran's 
current upper back condition with her active duty service, 
there is no basis upon which to establish service connection.  
Service connection for residuals of an upper back injury, 
claimed as fibromyositis, must be denied.  


ORDER

Service connection for residuals of an upper back injury, 
claimed as fibromyositis, is denied.




____________________________________________
KIMBERLY OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


